TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00567-CR


Kevin Matthew Fink, Appellant

v.


The State of Texas, Appellee






FROM THE CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

NO. 0787938D, HONORABLE SHAREN WILSON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due on April 6, 2002.  The time for filing
was twice extended on counsel's motion, the second extension being to June 24.  No brief has been
filed on appellant's behalf and no further extension of time for filing has been sought.
Appellant's counsel, Mr. J. R. Molina, is ordered to file a brief in appellant's behalf
no later than July 24, 2002.  If counsel does not comply with this order, the district court may be
instructed to appoint substitute counsel to represent appellant on this appeal. 
It is ordered July 5, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith & Yeakel
Do Not Publish